Exhibit 10.1


Published CUSIP Number: 69344JAD0
Revolving Loan CUSIP Number: 69344JAE8
Term Loan CUSIP Number: 69344JAF5


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October
31, 2016, is by and among PMI HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Guarantors, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (as successor to Antares Capital LP (as successor to
General Electric Capital Corporation)) (in such capacity, the “Agent”), and the
Lenders party hereto.




W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Agent are parties to
that certain Credit Agreement dated as of August 28, 2014 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement);


WHEREAS, the Credit Parties have requested that the Required Lenders make
certain amendments to the Credit Agreement as set forth herein; and


WHEREAS, the Required Lenders have agreed to amend the Credit Agreement, in each
case subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Section 1.9(a)(i). Section 1.9(a)(i) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


(i)    The principal amount of the Term Loan shall be paid in installments on
the dates and in the respective amounts shown below:
Date of Payment
Amount of Term
Loan Payment
March 31, 2015
$700,000
June 29, 2015
$700,000
September 28, 2015
$700,000
December 28, 2015
$700,000
 
 
March 28, 2016
$700,000





--------------------------------------------------------------------------------




Date of Payment
Amount of Term
Loan Payment
June 27, 2016
$700,000
September 26, 2016
$1,400,000
January 2, 2017
$2,100,000
 
 
April 3, 2017
$2,100,000
July 3, 2017
$2,100,000
October 2, 2017
$2,100,000
January 1, 2018
$2,100,000
 
 
April 2, 2018
$2,100,000
July 2, 2018
$2,100,000
October 1, 2018
$2,100,000
December 31, 2018
$2,100,000
 
 
April 1, 2019
$2,100,000
July 1, 2019
$2,100,000
August 28, 2019
$83,300,000



The final scheduled installment of the Term Loan shall, in any event, be in an
amount equal to the entire remaining principal balance of the Term Loan.


1.2    Amendment to Section 5.2(b). Section 5.2(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(b)    dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made if and to the extent required by Section 1.9; provided,
that (i) at the time of any disposition, no Event of Default shall exist or
shall result from such disposition, (ii) not less than 80% of the aggregate
sales price from such disposition shall be paid in cash and (iii) the aggregate
fair market value of all assets so sold by the Credit Parties and their
Subsidiaries, together, shall not exceed in any Fiscal Year $20,000,000;


1.3    Amendment to Section 6.2. Section 6.2 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


6.2    Leverage Ratio. The Credit Parties shall not permit the Leverage Ratio
for the period of twelve (12) consecutive Fiscal Periods ending as of any date
set forth below to be greater than the maximum ratio set forth in the table
below opposite such date:
Date
Maximum Leverage Ratio
September 29, 2014
5.75
December 29, 2014
5.75
March 30, 2015
5.75
June 29, 2015
5.75
September 28, 2015
5.50



2

--------------------------------------------------------------------------------




December 28, 2015
5.25
March 28, 2016
5.25
June 27, 2016
5.25
September 26, 2016
5.00
January 2, 2017
5.25
April 3, 2017
5.25
July 3, 2017
5.25
October 2, 2017
5.25
January 1, 2018
5.25
April 2, 2018
5.00
July 2, 2018
5.00
October 1, 2018
4.75
December 31, 2018
4.75
April 1, 2019 and the last day of each
4.50
Fiscal Quarter thereafter
 

“Leverage Ratio” shall be calculated in the manner set forth in Exhibit 4.2(b).
1.4    Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended to insert the following new Section 6.4 at the end thereof:


6.4    Fixed Charge Coverage Ratio. The Credit Parties shall not permit the
Fixed Charges Coverage Ratio for the period of twelve (12) consecutive Fiscal
Periods ending on the last day of each Fiscal Quarter (commencing with the
Fiscal Quarter ending January 1, 2018) to be less than 1.10 to 1.00.
“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

1.5    Amendment to definition of “Agent”. The definition of “Agent” in Section
11.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:


“Agent” means Wells Fargo Bank, in its capacity as administrative agent for the
Lenders hereunder, and any successor administrative agent.
1.6    Amendment to definition of “LIBOR”. The definition of “LIBOR” in Section
11.1 of the Credit Agreement is hereby amended to insert the following new
sentence at the end thereof:


Notwithstanding anything contained herein to the contrary, LIBOR shall not be
less than zero.


1.7    Amendment to definition of “Secured Swap Provider”. The definition of
“Secured Swap Provider” in Section 11.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Secured Swap Provider” means (i) Wells Fargo Bank or an Affiliate of Wells
Fargo Bank if, at the time such Rate Contract was entered into, Wells Fargo Bank
or an Affiliate of Wells Fargo


3

--------------------------------------------------------------------------------




Bank was a Lender or Agent hereunder or (ii) to the extent prior written notice
thereof is given to Agent, any other Lender or an Affiliate of any other Lender.
1.8    Amendment to Section 11.1. Section 11.1 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order therein:


“Advertising Fund Contribution” means, for any applicable period, the cash
expenses made during such period (i) to fund the advertising fund of the
Borrower and its Subsidiaries or (ii) to replenish any deficit of the
advertising fund of the Borrower and its Subsidiaries, in each case, for the
period of twelve (12) consecutive Fiscal Periods ending as of any date set forth
below, in an aggregate amount not to exceed:
Date
Maximum Amount
April 3, 2017
$9,500,000
July 3, 2017
$7,000,000
October 2, 2017
$7,000,000
January 1, 2018
$2,500,000
April 2, 2018
$2,500,000
July 2, 2018
$2,500,000
October 1, 2018
$2,500,000
December 31, 2018
$2,500,000

“Growth Capital Expenditures” means, for any applicable period, any capital
expenditures made by Holdings, Borrower and their Subsidiaries on a consolidated
basis (determined in accordance with GAAP) for such period relating to the
acquisition, opening, development or construction of stores owned and/or
operated by the Borrower or any of its Subsidiaries.
“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association.
1.9    Amendment to Exhibit 4.2(b). Exhibit 4.2(b) to the Credit Agreement is
hereby amended by replacing the reference to “Sections 6.2 and 6.3” in
subsection (b) therein with “Sections 6.2, 6.3 and 6.4”.


1.10    Amendments to Annex A of Exhibit 4.2(b). Annex A of Exhibit 4.2(b) of
the Credit Agreement is hereby amended as follows:


(a)    Section I of Annex A to Exhibit 4.2(b) of the Credit Agreement is hereby
amended by inserting the following new subsection (15) immediately before Line C
therein:


(15) Advertising Fund Contribution (provided that any corresponding credit to
the advertising fund of the Borrower and its Subsidiaries from any Franchisee
(if any) shall not be permitted to be added to net income in the determination
of EBITDA for any subsequent period)


(b)    Line C of Annex A to Exhibit 4.2(b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


C. Total add backs to net income (sum of (1) - (15) above): ______________




4

--------------------------------------------------------------------------------




1.11    Amendment to Annex B of Exhibit 4.2(b). Annex B of Exhibit 4.2(b) of the
Credit Agreement is hereby amended by inserting the following new Section III at
the end thereof:


III.    Section 6.4: Fixed Charge Coverage Ratio
Fixed Charge Coverage Ratio is defined as follows:
A. EBITDA for the twelve (12) consecutive Fiscal Periods ending on the date of
measurement (per I of Annex A)
 
 
B. Advertising Fund Contribution for such period (to the extent added back in
the calculation of EBITDA in such period)
 
 
C. Growth Capital Expenditures for such period (less the Net Proceeds from
Dispositions which have been reinvested during such period pursuant to Section
1.9(c) of the Credit Agreement)
 
 
D. Income taxes (including, without limitation, any federal, state, local and
foreign income taxes) actually paid by Holdings, the Borrower and its
Subsidiaries on a consolidated basis during such period
 
 
E. Scheduled principal payments with respect to Funded Indebtedness for such
period
 
 
F. Net Interest Expense (per II of Annex A)
 
 
Fixed Charge Coverage Ratio: result of (A minus B minus C minus D) divided by (E
plus F)
 
 
Required minimum Fixed Charge Coverage Ratio
1.10x
 
In Compliance
Yes/No
 



1.12    Amendments to Exhibits. With respect to each of the Exhibits to the
Credit Agreement, (i) all referenced to “General Electric Capital Corporation”
shall be replaced with “Wells Fargo Bank, National Association” and (ii) all
references to the notice address of the Agent shall be replaced with the
following:


Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092
Email: agencyservices.requests@wellsfargo.com
With copies to:
Wells Fargo Bank, National Association
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention of:     Loan Administration
Telephone No.:    (760) 918-2700
Facsimile No.:     (760) 918-2727
Email: scott.jay.martin@wellsfargo.com


5

--------------------------------------------------------------------------------






ARTICLE II
CONDITIONS


2.1    Closing Conditions. This Amendment shall be deemed effective as of the
date set forth above upon satisfaction of the following conditions:


(a)    Executed Amendment. The Agent shall have received a copy of this
Amendment duly executed by each of the Credit Parties, the Agent and the
Required Lenders.


(b)    Amendment Fees. The Agent shall have received, for the account of each
Lender consenting to this Amendment, an amendment fee equal in an amount equal
to 20 basis points on the aggregate amount of the sum of (A) the Revolving Loan
Commitment of such Lender and (B) the outstanding principal amount of the Term
Loans held by such Lender.


(c)    Other Fees and Out of Pocket Costs. The Borrower shall have paid any and
all reasonable out-of-pocket costs incurred by the Agent (including the fees and
expenses Moore & Van Allen PLLC as legal counsel to the Agent), and all other
fees and other amounts payable to the Agent, in each case in connection with the
negotiation, preparation, execution and delivery of this Amendment.




ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of the Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment in accordance with its terms.


(b)    This Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party and constitutes the legal, valid and
binding obligation of each Credit Party, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.


(c)    No consent or authorization of, filing with, or other act in respect of,
an arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment.


(d)    The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof (except for (i)
those which expressly relate to


6

--------------------------------------------------------------------------------




an earlier date and (ii) those that are qualified by materiality or reference to
Material Adverse Effect, which are true and correct in all respects).


(e)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.


(f)    The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Collateral Documents and prior to all Liens other than Permitted
Liens.


(g)    The Obligations of the Credit Parties are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement and each other Loan Document to which it is a party and
acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and each other Loan Document to which it is a party applicable to it
and (b) that it is responsible for the observance and full performance of its
respective obligations under the Loan Documents.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Agent’s legal counsel.


3.6    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.7    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.


3.8    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.9    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.


3.10    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.18 and 9.19 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


[Signature pages to follow]








7

--------------------------------------------------------------------------------








IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




BORROWER:    PMI HOLDINGS, INC.,
a Delaware corporation




By:                        
Name:     
Title:     


GUARANTORS:    PAPA MURPHY’S INTERMEDIATE, INC.,
a Delaware corporation


PAPA MURPHY’S COMPANY STORES, INC.,
a Washington corporation


MURPHY’S MARKETING SERVICES, INC.,
a Florida corporation


PAPA MURPHY’S INTERNATIONAL LLC,
a Delaware limited liability company


PAPA MURPHY’S WORLDWIDE LLC,
a Delaware limited liability company




By:                        
Name:    
Title:     




8

--------------------------------------------------------------------------------








AGENT AND LENDERS:            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent, L/C Issuer,
Swingline Lender and Lender




By:                             
Name:     
Title:




CITIZENS BANK, N.A., as a Lender




By:                        
Name:     
Title:     




REGIONS BANK, as a Lender




By:                        
Name:     
Title:    




MIDCAP FUNDING XVI TRUST, as a Lender




By:                        
Name:     
Title:    




BANNER BANK, as a Lender




By:                        
Name:     
Title:     






9